Citation Nr: 1706839	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-18 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pulmonary tuberculosis.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for a heart valve condition.

5.  Entitlement to service connection for residuals of a cracked septum.

6.  Entitlement to service connection for residuals of an extracted right tooth.

7.  Entitlement to service connection for costochondritis.

8.  Entitlement to service connection for cellulitis.

9.  Entitlement to service connection for hives.

10.  Entitlement to service connection for migraine headaches.

11.  Entitlement to service connection for sleep apnea.  

12.  Entitlement to service connection for a skin condition (other than Reiter's syndrome).

13.  Entitlement to a rating in excess of 60 percent for Reiter's syndrome (with skin involvement).

14.  Entitlement to a rating in excess of 10 percent for hiatal hernia.

15.  Entitlement to a compensable rating for a sinus condition prior to April 5, 2012 (previously characterized as sinusitits prior to April 5, 2012), and a rating in excess of 10 percent from April 5, 2012 (now characterized as chronic rhinitis since April 5, 2012).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to December 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated May 2013, the RO assigned a 10 percent evaluation for rhinitis, effective April 5, 2012.  This recharacterized the disability previously rated as sinusitis.  The Veteran testified at a hearing before the Board in June 2016.  A transcript is of record.

By rating action dated January 1993, the RO denied the Veteran's claim for service connection for tinea pedis, tinea cruris or any generalized skin disorder.  He appealed this determination.  In February 1995, the RO granted service connection for Reiter's syndrome, to include skin involvement.  It was noted this represented a complete grant of the claim for service connection for a skin disability.  However, as noted below in the "Remand" section of this decision, it is currently unclear which symptoms are part of the Veteran's service-connected Reiter's syndrome and whether the Veteran has any other skin disability not associated with Reiter's syndrome.  The issues on the front page of this decision have been recharacterized accordingly.

The issues of increased ratings for irritable bowel syndrome and prostatitis were raised at the June 2016 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The following issues are REMANDED to the AOJ:

* service connection for a skin disability (other than Reiter's syndrome)
* service connection for a heart valve disorder
* service connection for costochondritis
* service connection for asthma
* service connection for cellulitis
* service connection for sleep apnea
* service connection for chronic bronchitis
* service connection for residuals of a cracked septum
* service connection for residuals of an extracted right tooth
* service connection for migraine headaches
* an increased rating for Reiter's syndrome (with skin involvement)
* an increased rating for a sinus condition (previously characterized as sinusitits, now characterized as chronic rhinitis)
* an increased rating for hiatal hernia

VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed November 1989 rating decision denied service connection for tuberculosis on the basis that the Veteran did not have active tuberculosis.  Evidence received since that decision does not tend to show a diagnosis of active tuberculosis; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating the claim.

2.  The Veteran's hives were caused or aggravated by the medication taken for a service-connected illness.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a positive tuberculin reaction and tuberculosis may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2015).

2.  Service connection for hives is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by November 2007, June and November 2008, January 2009 and March 2012 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to the duty to assist the Veteran by obtaining records, the Veteran's service treatment records and private and VA medical records have been obtained.  

Regarding the claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  In this case, the Veteran has not submitted any evidence that is new and material and, accordingly, the claim cannot be reopened and the duty to assist does not apply.


Factual Background 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service dental records indicate that the Veteran's tooth number 16 was extracted in September 1981 and he received two stitches.

Service treatment records (STRs) show that the Veteran reported in May 1981 that he had been experiencing pain in the left lower portion of his chest for 2 1/2 months.  The lungs were reported to be ok and, when seen the next day, the assessment was myositis (muscle tissue inflammation) and medication was prescribed.  In June 1981, he reported chest pain with difficulty breathing for one week.  An examination revealed the lungs and chest were clear.  A chest X-ray showed no significant abnormality.  He was seen later that month for left-sided chest pain.  It was noted he had been diagnosed with torn muscles.  It was noted in April 1984 that he had had a tuberculosis test (a Tine test) in October 1983, but the results were discarded.  The Veteran reported he had a reaction to this test.  He had an intradermal purified protein derivative test earlier that month.  It was noted there was no history of past pulmonary disease, but that he had had cold symptoms for 45 months.  It was reported he had had possible contact with active tuberculosis in Germany.  He reported weight loss, malaise, a cough and chest pain.  The assessment was class II tuberculin infection.  When seen the next month, there were no current pulmonary complaints.  A chest X-ray revealed shadowing, but the radiologist noted that it was within normal limits.  The diagnosis was stage II tuberculosis.  A rib series in December 1984 demonstrated no significant abnormality.  

The service treatment records also show that in January 1985, the Veteran was noted to have been placed on INH (for treatment of latent TB infection), but also note that he had a long history of noncompliance.  He had been recently hospitalized for a viral illness.  He stated he was told to discontinue INH due to elevated liver function tests.  The assessment was tuberculosis skin test converter.  He was to discontinue INH.  In December 1985, he reported a headache.  The assessment was tonsillitis.  Also that month, he was seen for follow-up for an upper respiratory infection.  He reported continued headaches, a non-productive cough, body aches and a sore throat.  An examination showed the lungs were clear to auscultation.  The assessments were upper respiratory infection and to rule out secondary bacterial bronchitis.  He was seen for a tuberculosis follow-up in July 1985.  He had been last seen in February 1985, at which time INH was restarted.  He reported generalized fatigue.  The assessment was tuberculosis converter.  

A report of medical history in October 1987 shows that the Veteran reported a positive history of tuberculosis.  He denied pain or pressure in the chest and he denied frequent or severe headaches.  On the October 1987 separation examination, the lungs and chest were noted to be normal and a chest X-ray was normal.

After service, the Veteran received VA general medical examinations in July 1988 and October 1989.  No abnormalities of the respiratory system were noted.  There were no reports of hives or headaches.  

In January 1993, the Veteran reported chest pain since the previous month.  He stated he was coughing up sputum.  A history of tuberculosis was noted.  The impressions were bronchitis and possible reactivation of tuberculosis.  

On VA general medical examination in May 1995, it was noted the Veteran had a dry cough.  The lungs were clear.  

VA outpatient treatment records show that in January 1992, the Veteran reported a headache for four days following a lumbar puncture.  The impression was post lumbar puncture headache.  In March 1995, he reported a sore throat, a productive cough and pain in the lungs with respiration.  An examination revealed the chest was clear to percussion and auscultation.  The assessment was sinusitis with pharyngitis. A chest X-ray in December 1996 revealed no acute pulmonary abnormality.   He was seen for a hives-like rash in July 1998.  It had started two months earlier.  The Veteran stated he believed it was a reaction to medication.  There were diagnoses of mild asthma and urticaria/angioedema in February 2000.  

A comprehensive VA examination was conducted in January 2001.  The Veteran reported that he began having multiple symptoms in July 1984 (during service) following an infected right toe wound and subsequent cellulitis.  He reported that, since that time, he had experienced eye problems, increasing joint pain and stiffness, including aching in his rib cage that was so painful that it affected his breathing and he sometimes thought he was having a heart attack.  He reported that, starting in 1990, his jaw began to lock up and he was sometimes unable to eat solid food for weeks.  The examiner noted that the Veteran was able to open his mouth fully at the time of the examination and had no oral lesions.  The diagnosis was Reiter's syndrome and the examiner noted that the Veteran had multiple joint pains (in the hands and wrists, jaws, bilateral ankles, bilateral feet, low back, hips, sacroiliac joint, neck and shoulders) as well as iritis and urethritis.

VA outpatient treatment records show that, in September 2000, the Veteran reported having chest pain for the past five years.  The Veteran believed the chest pain might have been related to his use of medication from 1995.  He described the pain as dull at times and sharp at other times.  The lungs were clear.  The assessment was chest pain.  It was noted in July 2001 that the Veteran was status post septoplasty and cauterization in March 2001.  It was reported in October 2001 that the Veteran had had tuberculosis in the past and that he had taken medication for six to eight months.  In April 2002, it was noted he had a productive cough.  Chest X-ray was negative.  The assessment was bronchitis.  The Veteran was contacted by telephone in August 2002 and reported a two-week history of intermittent hives.  He did not note an inciting event.  He said he had had these flares for years.  

Additional VA outpatient treatment records show that it was reported in July 2007 that the Veteran had received a full sinus/teeth/ear, nose and throat work-up after he suffered a facial fracture in service.  It was noted in January 2008 that the Veteran was status post-INH treatment for more than 12 months for an active case of pulmonary tuberculosis in 1983, and that he had not had a recurrence since then.  Periodic chest X-rays were negative.

The Veteran was seen in September 2009 after turbinate reduction surgery in March 2009.  He was referred by the ear, nose and throat clinic for increased facial pain after the procedure.  He related a history of what appeared to be a fracture of the face in 1980 after a tooth extraction.  The Veteran reported in March 2010 that he has had headaches since 1980 when a tooth was extracted.  Also that month, it was stated that a recent PPD skin test was positive, and chest X-ray showed no active disease.  The impression was tuberculosis infection, with no active disease.  

The Veteran was examined by the VA in November 2011.  A review of clinic records showed that it was noted in January 2008 that his migraines might be the result of Remicade.  

On VA examination of the skin in April 2012, the Veteran stated that was prescribed Remicade in 2002, and that he experienced itching after the infusions were completed.  He said he began to break out in hives.  He was then given medication prior to the infusions which limited the severity of the outbreaks.  He was taken off Remicade in 2008 for unrelated reasons.  He stated that the skin medication he was currently on did not cause him to develop any hives.  He related his last episode of hives was in 2008.  The diagnosis was urticaria (hives).  The examiner was asked to provide an opinion concerning whether the Veteran's diagnosed allergic reactions noted in the record were at least as likely as not related to medication for a service-connected disability.  The examiner reviewed the Veteran's VA treatment record and opined that it was less likely than not that the allergic reactions were incurred in or caused by service because, although theVeteran developed hives while receiving Remicade infusions, the hives would resolve shortly after the infusions ended and had not occurred since he had discontinued the medication.


Legal criteria

When there is a final rating decision on a claim of service connection, such claim may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The requirement of new and material evidence raising a reasonable possibility of substantiating a claim is a "low threshold" standard requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established on a direct basis for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).


Analysis 

	New and Material Evidence - Pulmonary Tuberculosis

In this case, the RO denied the Veteran's claim for service connection for tuberculosis in November 1989 on the basis that he was treated during service for a positive skin test, but that this did not represent active disease.  The Veteran was notified of this determination, but did not submit a timely appeal.  Therefore, to reopen the claim based on new and material evidence, the Veteran will need to submit evidence tending to show that he does (or did, during the pendency of the appeal) have active tuberculosis disease.

The evidence submitted since that determination includes VA outpatient treatment records showing, among other things, a possible reactivation of tuberculosis in January 1993.  It was also noted in January 2008 that the Veteran had been treated for active tuberculosis in 1983, but had not had a recurrence.  Finally, in March 2010, it was reported that he had recently had a positive PPD skin test and that a chest X-ray revealed no active disease.  The information that the Veteran reported having active tuberculosis in service was previously of record; therefore, it is cumulative and not new evidence.  The Veteran has not provided any new evidence tending to show that he had active tuberculosis during service, or at any time following service; therefore, none of the evidence submitted since the previous denial can be considered material (i.e., evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim).

In fact, nothing received for the record since the November 1989 rating decision relates to an unestablished fact necessary to substantiate the claim or raises a reasonable possibility of substantiating the claim.  There is no competent evidence of record tending to show the Veteran has had active tuberculosis at any time.  Although the Veteran had a positive PPD test, a test finding does not rise to the level of a disability for which VA compensation benefits are payable.  The term "disability" (as used for VA purposes) refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for a positive tuberculin reaction and pulmonary tuberculosis may not be reopened.



8
Service Connection - Hives

The STRs are negative for reports or findings pertaining to hives during service.  The Veteran was noted to have a hives-like rash on his body in July 1998.  He reported to a VA skin examiner in April 2012 that he was prescribed Remicade for Reiter's syndrome for a time beginning in 2002.  He reported that, after each infusion, he would develop hives.  He acknowledged that the most recent episode of hives was in 2008, when he stopped taking Remicade (for reasons unrelated to the hives).

The Board finds that the Veteran's lay statements are competent and credible evidence that he experienced hives that were causally related to the medication he was prescribed for Reiter's syndrome.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.").  Accordingly, service connection is warranted for the specific episodes of hives he experienced at the time he was taking the Remicade.


ORDER

New and material evidence has not been received, and the appeal to reopen the claim for service connection for a positive PPD reaction and tuberculosis is denied.

Service connection is granted for the specific episodes of hives that the Veteran experienced while he was taking Remicade for his service-connected Reiter's syndrome.


	(CONTINUED ON NEXT PAGE)


REMAND

	Asthma, Heart Valve Disorder, Costochondritis, and Cellulitis

The Veteran asserts that service connection is warranted for asthma, a heart valve disorder, costochondritis, and cellulitis.  During the June 2016 hearing before the undersigned, he testified that he was told by a rheumatologist that these disabilities are related to his service-connected Reiter's syndrome.  This testimony is competent and credible additional evidence that these disabilities may be related to service, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), and, accordingly, remand for medical opinions is required.

	Service Connection for a Skin Disability (Other than Reiter's Syndrome)

The service treatment records show that the Veteran was seen for tinea cruris in 1979 and 1980, and for contact dermatitis in 1986.  It was also noted he had cellulitis of the toes in September 1984.  With respect to the claim for service connection for a skin disability, to include tinea pedis and tinea cruris, as noted above, the RO originally denied this claim in February 1993.  The Veteran appealed this determination.  Concurrently, he pursued a claim for service connection for Reiter's syndrome, which was ultimately granted by the RO in February 1995.  In that decision, the RO terminated the previously service-connected low back strain and included it as part and parcel of the service-connected Reiter's syndrome.  It was also noted that the Veteran's skin involvement was part of Reiter's syndrome and was included in the diagnosis.  The service-connected disability was characterized as Reiter's syndrome, to include skin involvement.  The May 1995 notice to the Veteran informed him of this fact.  Subsequent rating decisions did not list "skin involvement" as being part of the service-connected disability, but the RO has not severed service connection for the skin component of Reiter's syndrome.  The Board finds that examination is warranted to clarify what the skin manifestations of Reiter's syndrome are, and whether the Veteran has any other skin disability not associated with Reiter's syndrome.  


	Service Connection for Sleep Apnea

The Veteran also seeks service connection for sleep apnea.  He states that he began to have breathing problems after his face was injured by the in-service dental extraction.  He also states that his sleep apnea may be related to his service-connected sinusitis.  He was found to have sleep apnea following a sleep study in June 2001.  The Board notes that, in August 2001, he reported a seven or eight year history of waking up at night.  A June 2012 VA examiner concluded that the Veteran's sleep apnea and sinusitis were separate conditions, but failed to provide an opinion as to whether the Veteran's sleep apnea was aggravated by his service-connected sinusitis.  Accordingly, the claim must be remanded for clarification.

	Service Connection for Bronchitis 

The service treatment records show that the Veteran was seen in December 1985 for follow-up for an upper respiratory infection.  The impression was to rule out secondary bacterial bronchitis.  It was not confirmed in service that the Veteran had bronchitis and in-service chest X-rays (to include on the December 1987 separation examination) were normal.  VA examinations in July 1988 and June 1990 showed no abnormality of the lungs, however, the Veteran was found to have bronchitis in 1993 and again in 2002.  Because there is currently no medical evidence as to whether bronchitis may be linked to service, remand for a medical examination and opinion is required.  

	Service Connection for Residuals of a Cracked Septum

The Veteran testified in June 2016 that around June or July 1980, he had an in-service dental extraction during which the tooth broke off at the gum line.  He reported that the dentist found a colleague who held the Veteran's head, at which point the dentist started "rocking and pulling" and he then the Veteran felt something crack.  He reported that, when the tooth came out, the dentist pulled flesh and there was a lot of bleeding.  The Veteran testified that he subsequently had swelling and he had constant pain in his head.  Because the Veteran has provided competent and credible testimony as to this in-service incident, but there is currently no medical evidence in the record as to the nature and cause of a cracked septum, remand for a medical examination and opinion is required.

      Service Connection for Extracted Right Tooth
      
The Veteran's service dental records confirm that tooth number 16 was removed in 1981, and the Board assumes that the Veteran's reference to a tooth that was removed in 1980 was a reference to this 1981 extraction.  The Veteran received stitches at the time which were scheduled to be removed a short time later. Although there is no documentation of complications in the STRs (to include the dental records), the Veteran has provided competent and credible testimony as to this in-service incident.  However, because there is currently no medical evidence in the record as to the nature and cause of any residuals of an extracted right tooth, remand for a medical examination and opinion is required.

Service Connection for Migraine Headaches

The STRs are negative for reports of migraine headaches and VA examinations in 1988, 1989, and 1990 disclose no pertinent reports or findings.  The Veteran apparently first reported headaches in January 1992 following a lumbar puncture.  In February 2007, he stated he had a headache that lasted for three years beginning in 1980.  The impression was migraine.  He reported in April 2010 that he had headaches of a similar nature since a facial fracture in 1979.  At his June 2016 hearing, 

	Increased Ratings for Reiter's Syndrome, Rhinitis, and Hiatal Hernia

The Veteran also asserts that higher ratings are warranted for Reiter's syndrome, rhinitis and hiatal hernia.  He testified that his Reiter's syndrome affects his entire body and that many joints swell.  He reports that he has nasal polyps.  He states, in effect, that each of these conditions has increased in severity since the most recent VA examinations in 2012.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for:  a skin disability (other than Reiter's syndrome); a heart valve disorder; costochondritis; asthma; cellulitis; sleep apnea; chronic bronchitis; residuals of a cracked septum; residuals of an extracted right tooth; migraine headaches; and for Reiter's syndrome, hiatal hernia and sinusitis/rhinitis since 2012, and to submit authorizations for VA to obtain records of any such private provider.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified.

2.  The AOJ should arrange for an appropriate examination(s) to determine the nature, cause, and severity of the Veteran's asthma, heart valve condition, costochondritis, cellulitis, chronic bronchitis, cracked septum residuals, extracted right tooth residuals, and migraine headaches.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  The examiner(s) is (are) requested to provide an opinion concerning whether it is at least as likely as not (defined as a 50% or higher probability) that any of these disabilities is related to service or was caused or was AGGRAVATED by the Veteran's service-connected Reiter's syndrome (the opinion must address the concept of aggravation, which is defined as an increase in severity beyond the natural progression of the disability).

The examiner must explain the rationale and reasoning for any opinion or conclusion provided.

3.  The AOJ must arrange for the Veteran's records to be sent to the examiner who provided the opinion regarding sleep apnea in 2012 for a supplemental medical opinion.  If that examiner is not available, another appropriate opinion provider should prepare the opinion (with examination only if deemed necessary by the opinion provider).  Based on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (defined as a 50% or higher probability) that the Veteran's sleep apnea is related to service or was caused or aggravated (the opinion must address the concept of aggravation, i.e., an increase in severity beyond natural progression) by his service-connected rhinitis.  

The examiner must explain the rationale and reasoning for any opinion or conclusion provided.

4.  Please arrange for an appropriate examination(s) to determine whether the Veteran has a skin disability that is not related to Reiter's syndrome and, if so, whether it is at least as likely as not (a 50% or higher probability) that it is related to service.  The examiner should specifically state what the Veteran's skin conditions are and whether any of them is associated with Reiter's syndrome.  The examination should also assess the severity of Reiter's syndrome.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.

The examiner must explain the rationale and reasoning for any opinion or conclusion provided.

5.  The AOJ should arrange for a gastrointestinal examination to assess the severity of the Veteran's hiatal hernia.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

The examiner must explain the rationale and reasoning for any opinion or conclusion provided.

6.  The AOJ should arrange for an otolaryngology examination to assess the severity of the Veteran's sinusitis/rhinitis.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

The examiner must explain the rationale and reasoning for any opinion or conclusion provided.

7.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


